DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Claims 1-6 filed in a preliminary amendment on 7/29/2020 are pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/3/2020 and 8/21/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6  are  rejected under 35 U.S.C. 103 as being unpatentable over O’Leary et al. (Appl. Environ. Microbiol., 1976, vol. 32, no. 1, pages 89-94) in view of Furuchi et al. (WO 2014/084340 Al), and Morie et al. (WO 2016/186151 Al); and  further in view of  Schimdt et al.  (Dairy Science & Technology (2016 96:199-211), all cited by the applicant in an IDS. 
O’Leary  discloses  that the rate of carbohydrate utilization and acid development in milk by a mixed yogurt starter culture consisting of Streptococcus thermophiles and Lactobacillus bulgaricus was increased  when the lactose in the milk was partially prehydrolyzed with enzyme.  Experimental results suggested that the acid development increased when a mixed yogurt starter culture was grown in milk containing prehydrolyzed lactose, is the result of efficient utilization of carbohydrate by S. thermophiles when free glucose in addition to lactose is available for fermentation (see page 89, abstract) . The document indicates that the sugar concentrations in milk in which lactose was hydrolyzed prior to inoculation was 2.64% glucose, 2.31% galactose, and 2.06% lactose (see page 89, right column, lines 10-19, and page 91, left column, lines 4-9).
Furuchi discloses improving functional EPS production in milk by pH buffer addition prior to fermentation by a mixed culture of lactic acid bacteria.  Morie discloses 
Schimdt discloses that functional EPS production in fermentation is increased in milk substrate wherein lactose is pre-hydrolyzed with enzyme before or with fermentation, and that the effect of pre-hydrolysis   or simultaneous hydrolysis depends upon the type of cultures. 
Claims 4-6 disclose a method wherein milk is treated with lactase enzyme and then  subjected to fermentation. Claim 6 specifies the mixed culture in fermentation as Streptococcus thermophiles and Lactobacillus bulgaricus. The instant specification points to improved EPS production as an objective of the invention.
From O’Leary it is known that partially prehydrolyzed lactose in milk is a result effective variable in rate of carbohydrate utilization and acid development, and in fermentation. Furuchi points to pH as a result effective variable in EPS production by a mixed culture. Morie discloses benefits of lactose hydrolysis prior to or with fermentation to improve the content of live bacteria in fermented milk.
It  would have been obvious to one of ordinary skill in the art to experimentally optimize lactose content in a milk , a degradation rate thereof , and an acidity (pH) in fermentation to obtain fermented milk with a  pre-determined range of EPS and/or live bacteria with a reasonable expectation of success as result effective variables have been  identified in the art as above   The claims merely recite an experimentally determined correlation between amounts of known result effective variables to produce a known effect.
Claims 1-6 are therefore prima facie obvious in view of the art.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793